PER CURIAM.
Appellant, Hines Truck Stop, Inc., appeals a summary final judgment entered in favor of the appellee, Great Dane Trailers, Inc., in an action of replevin to recover possession of a trailer. We reverse.
We do so because we find disputed issues of critical fact as to the validity of Great Dane Trailers’ Inc., retained title contract against the trailer in question. This issue was not decided in the prior order of the court which instructed the sheriff to sell the trailer subject to appellee’s lien. Such circumstances bar the use of summary judgment procedure. Holl v. Talcott, Fla.1966, 191 So.2d 40; Brinkley v. Freedom National Bank of New York, Fla.App.1968, 210 So.2d 465.
Reversed and remanded.
CROSS, C. J., and McCAIN, J., concur.
WALDEN, J., dissents, with opinion.